Citation Nr: 1705751	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), in excess of 30 percent from March 13, 2008 to January 14, 2014, and in excess of 70 percent from January 14, 2014.    

2.  Entitlement a total disability rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1967 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned a 10 percent initial disability rating effective March 13, 2008 (date of claim for service connection).  The Veteran disagreed with the 10 percent initial rating assigned.  Subsequently, an August 2009 rating decision granted a higher 30 percent initial disability rating, effective March 13, 2008.  A March 2014 rating decision granted a 70 percent disability rating for the period from January 14, 2014, creating the "staged" initial rating issue on appeal.  

An April 2016 letter sent to the Veteran and accredited representative explained that in a December 2015 signed statement the representative requested an informal conference with a decision review officer and, if necessary, a "formal hearing." Because the request for a "formal hearing" was unclear, the April 2016 letter sought to clarify whether the "formal hearing" requested in the December 2015 statement was intended to be a request for a Board hearing before a Veterans Law Judge.  The April 2016 letter to the Veteran and representative offered "Hearing Options," including withdrawing the hearing request, a Board videoconference hearing, a Board hearing in Washington, DC, or a Travel Board hearing (Board hearing to be held at the RO).  The April 2016 letter also indicated to the Veteran and representative that, if a response was not received within 30 days, the Board would use the pervious hearing selection ("formal hearing") in determining the choice of hearing.  Neither the Veteran nor the representative responded to the April 2016 letter.  For this reason, a May 2016 Board decision remanded the case to schedule a "formal hearing" before a Veterans Law Judge.  Subsequently, in a September 2016 statement, the Veteran, through the representative, withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication.  
38 C.F.R. § 20.704(d) (2016).

In addition, the September 2016 statement reflects that the representative requested the case be advanced on the docket (AOD).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  
38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).  In this case, the September 2016 statement and additional lay statements of record do not reflect good or sufficient cause beyond a general request for advancement on the docket, and there is no allegation that the docket number assigned is incorrect; therefore, as good or sufficient cause has not been shown, the motion is denied.  In addition, had the Veteran or the representative responded to the April 2016 letter, which sought to clarify whether the December 2015 statement was intended to be a request for a Board hearing, the May 2016 Board remand could have been avoided.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period on appeal from March 13, 2008 to January 14, 2014, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, intrusive thoughts, hypervigilance, and exaggerated startle response.  

2.  For the initial rating period on appeal from March 13, 2008 to January 14, 2014, the service-connected PTSD was not characterized by occupational and social impairment with deficiencies in most areas.

3.  For the initial rating period on appeal from January 14, 2014, the severity, frequency, and duration of the symptoms of the service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as chronic sleep impairment, disturbance of motivation and mood, and difficulty establishing and maintaining relationships.  

4.  For the initial rating period on appeal from January 14, 2014, the service-connected PTSD has not been characterized by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from March 13, 2008 to January 14, 2014, the criteria for a 50 percent disability rating, and no higher, for PTSD have been met.  38 C.F.R. §§ 1155, 
5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a disability rating in excess of 70 percent for PTSD for the period on appeal from January 14, 2014 have not been met.  38 C.F.R. §§ 1155, 
5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

As the PTSD rating issue on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in June 2008, January 2014, and October 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions, including as to occupational and social impairment.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the generalized anxiety that is secondarily related to the PTSD.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating 
service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2016) (directing that the secondary condition is to be considered as part of the original condition).

Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.
§ 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."    

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)." 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
30 percent disability rating assigned from March 13, 2008 to January 14, 2014, and the 70 percent disability rating assigned from January 14, 2014.  A June 2009 letter reflects that the Veteran advanced experiencing depression, isolation, panic attacks, and that he had no friends.  A September 2016 statement reflects that the Veteran advanced that symptoms of PTSD warrant a 70 percent rating for the entire initial rating period on appeal.  
In a statement received by VA in May 2009, the Veteran's girlfriend wrote that she witnessed sleep disturbances, memory problems, and anxiety. 

A February 2008 Vet Center treatment record reflects fair judgment, orientation to time, person, and place, depression, loss of memory, and intrusive thoughts and dreams.  

A June 2008 VA examination report reflects that the Veteran reported a good relationship with his children, feeling socially limited, belonging to a club, the ability to work until he retired, and denied any panic attacks or suicide attempts.  The Veteran also reported difficulties with learning and memory after experiencing a post-service traumatic brain injury (TBI).  The June 2008 VA examiner assessed marginal psychosocial functioning, emotional detachment, a stable mood, hypervigilance, exaggerated startle response, irritability or outbursts of anger, and good impulse control.  The June 2008 VA examiner did not discern problems with daily living, and opined that the PTSD manifested as occupational and social impairment with reduced reliability and productivity.  A GAF score of 65 was assigned.    

Numerous VA treatment records throughout the entire initial rating period on appeal reflect treatment for symptoms of the service-connected PTSD.  An October 2008 VA treatment record reflects that the Veteran reported anxiety, intrusive memories, hypervigilance, exaggerated startle response, and becoming easily irritated.  The October 2008 VA treatment record also reflects that the Veteran denied homicidal or suicidal ideation.  The October 2008 VA examiner assessed orientation in all spheres, a casual and neat appearance, good eye contact, goal-directed speech, adequate insight, and intact judgment.  The October 2008 VA examiner did not discern significant memory defects or delusions.  A GAF score of 45 was assigned.  

A May 2009 letter from a VA examiner noted that the Veteran reported nightmares, isolation, and panic attacks.  A June 2010 VA treatment record reflects that the VA examiner assessed logical and coherent thought processes, a pleasant mood, good eye contact, speech within normal limits, and did not discern hallucinations or delusions.  A GAF score of 57 was assigned.  

An April 2011 VA treatment record reflects that the Veteran reported a good mood, nightmares, flashbacks, tearfulness, and recently traveling to Miami, Florida, with a girlfriend.  An October 2011 VA treatment record reflects self-reports of a recent visit to a dance club and upcoming plans to travel to Florida for a professional football game.  

A May 2012 VA treatment record reflects that the Veteran reported feeling irritable, difficulty concentrating, feeling emotionally numb, distant and cut off from others, and a loss of interest in activities.  A GAF score of 48 was assigned.  An October 2012 VA treatment record reflects that the Veteran reported depression, sleep impairment, and little interest in activities, and denied suicidal or homicidal ideation.  A GAF score of 60 was assigned.  A December 2012 VA examiner assessed logical and liner thought, clear, relevant, and goal-directed speech, and good judgment.  A GAF score of 80 was assigned. 

A March 2013 VA treatment record reflects that the Veteran denied depression, anxiety, and suicidal or homicidal ideation.  A GAF score of 70 was assigned in both February 2013 and March 2013.  An April 2013 VA treatment record reflects that the VA examiner assessed a restricted mood and fair judgment and assigned a GAF score of 57.  A May 2013 VA treatment record reflects the VA examiner assessed logical and liner thought, clear, relevant, and goal-directed speech, good judgment, and that the Veteran was pleasant and cooperative.  A GAF score of 
70 was assigned. 

The Veteran was afforded another VA examination in January 2014.  The January 2014 VA examination report reflects that the Veteran reported being a "loner" since retiring in 2006, belonging to the three organizations, and visiting at least one of the organizations once per week.  The January 2014 VA examiner assessed a non-service-connected TBI, and specifically differentiated post-service TBI symptoms to the service-connected PTSD.  As to the service-connected PTSD, the VA examiner assessed symptoms of trauma avoidance, negative altercations in cognition and mood, and marked altercations in arousal and reactivity.  As to the non-service-connected TBI, the VA examiner assessed poor concentration, distractibility, forgetfulness, slowed thinking, irritability, and loss of energy.  The January 2014 VA examiner opined that symptoms of PTSD manifested as occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was assigned. 

A June 2014 VA treatment record reflects that the Veteran denied feeling down, depressed, hopeless, or having little interest or pleasure doing things.  The Veteran also denied feeling constantly on guard, watchful, or easily started, as well as denying feeling numb, detached from others, activities, or surroundings.
A September 2014 VA treatment record reflects that the Veteran reported good sleep, that he was doing well, and that he had been attending various fall events.  The September 2014 VA treatment record also reflects that the Veteran denied suicidal or homicidal ideation.  The September 2014 VA examiner assessed good insight and judgment with clear, relevant, and goal-directed speech.  A GAF score of 65 was assigned.  

A February 2015 VA treatment record reflects that the Veteran reported that he liked going to clubs to dance.  A July 2015 VA treatment reflects that the Veteran reported increased difficulties with anger and a future camping trip with his son, and denied suicidal or homicidal ideation.  An October 2015 VA treatment record reflects that the Veteran reported crying each day, being a loner, belonging to three clubs, going to a dance club every Wednesday night for the previous three years, dancing with a woman that was engaged to his friend, and the inability to remember the woman's name due to a bad memory.

An October 2015 VA examination report reflects that the Veteran reported avoiding neighbors, a good relationship with his sons, and occasionally visiting his organizational clubs.  The October 2015 VA examiner also assessed the post-service TBI, and specifically differentiated post-service TBI symptoms from the service-connected PTSD.  As to the service-connected PTSD, the VA examiner assessed chronic sleep impairment, disturbance of motivation and mood, depressed mood, difficulty establishing and maintaining relationships, symptoms of trauma avoidance, negative altercations in cognition and mood and marked altercations in arousal and reactivity associated with traumatic events.  As to the post-service TBI, the VA examiner assessed mild memory loss, impairment of short- and long-term memory, and impaired abstract thinking.  The October 2015 VA examiner opined that the PTSD manifested as occupational and social impairment with deficiencies in most areas.  The October 2015 VA examiner also wrote that post-service TBI residuals had a greater impact on occupational functioning, to include cognitive impairment, than the service-connected PTSD. 

March 13, 2008 to January 14, 2014
After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from March 13, 2008 to January 14, 2014, the frequency, severity, and duration of the Veteran's psychiatric symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating under Diagnostic Code 9411.  The Board finds that, during this period, the service-connected PTSD resulted in occupational and social impairment, with reduced reliability and productivity, due to symptoms such as depression, intrusive thoughts, hypervigilance, and exaggerated startle response. 

The June 2008 VA examination report reflects a stable mood, hypervigilance, exaggerated startle response, irritability or outbursts of anger, and good impulse control.  The June 2008 VA examiner opined that the PTSD manifested as occupational and social impairment with reduced reliability and productivity.  The October 2012 VA treatment record reflects that the Veteran reported depression, sleep impairment, and little interest in activities.  The May 2012 VA treatment record reflects that the Veteran reported feeling irritable, difficulty concentrating, feeling emotionally numb, distant and cut off from others, and a loss of interest in activities.  

The Board also finds that, for the period from March 13, 2008 to January 14, 2014, GAF scores are also compatible with a 50 percent disability rating for the service-connected PTSD.  As noted above, a GAF score of 41-50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning while a score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  A GAF score of 61 to 70 indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

The GAF scores of 57, 60, 65, 70, and 80, assigned from approximately June 2008 to May 2013, when read together with the other evidence of record, demonstrate mild to moderate symptoms as evidenced by the Veteran's self-reports of depression, intrusive thoughts, and hypervigilance.  The lay and medical evidence also shows mild to moderate symptoms as demonstrated by interpersonal relationships, to include traveling to Florida with a girlfriend, and participation in community activities like belonging to the three organizations, visiting at least one of the organizations once per week, and frequent visits to dance clubs.  Although GAF scores of 45 and 48 (indicative of serious symptoms) were assigned in October 2008 and May 2012, they alone are not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which include GAF scores ranging from 57 to 80, as well as lay and medical evidence regarding specific symptoms and showing the overall degrees of social and occupational impairment.  For example, the same October 2008 VA treatment record that assigned a GAF score of 45 included findings of orientation in all spheres, a casual and neat appearance, good eye contact, goal-directed speech, adequate insight, and intact judgment.  

The Board also finds that, for the period from March 13, 2008 to January 14, 2014, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 38 C.F.R. § 4.130.  While the evidence demonstrates depression, occasional irritability, and hypervigilance, the evidence of record during the period on appeal does not indicate that the service-connected PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  In fact, the June 2008 VA examination report reflects that the Veteran denied experiencing any panic attacks.  In addition, the Veteran has consistently denied hallucinations and suicidal or homicidal ideations, and no VA examiner has discerned evidence of psychotic or delusional processes.  As such, the Board finds that the Veteran's symptomology and social and occupational impairment more nearly approximated the criteria for a 50 percent rating for the period from March 13, 2008 to January 14, 2014, but did not more nearly approximate the higher 70 percent disability rating criteria for this period.  

From January 14, 2014 
After a review of all the evidence, lay and medical, for the initial rating period on appeal from January 14, 2014, the Board finds that the severity, frequency, and duration of the symptoms of the service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as chronic sleep impairment, disturbance of motivation and mood, and difficulty establishing and maintaining relationships.  Specifically, a review of the relevant lay and medical evidence, including the January 2014 and October 2015 VA examination reports, reveals that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  Specifically, the October 2015 VA examination report reflects that the VA examiner assessed chronic sleep impairment, disturbance of motivation and mood, and difficulty establishing and maintaining relationships.  

The Board also finds that, for the rating period on appeal from January 14, 2014, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from January 14, 2014, the record does not indicate total occupational and social impairment, including no symptoms suggestive of total occupational and social impairment, such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, review of the relevant lay and medical evidence, including the January 2014 and October 2015 VA examination reports, does not reveal that the Veteran has experienced total occupational and social impairment.  The January 2014 VA examination report reflects the Veteran reported participating in social gatherings, the January 2014 VA examiner opined that symptoms of PTSD manifested as occupational and social impairment with reduced reliability and productivity, and the October 2015 VA treatment record reflects the Veteran reported belonging to three clubs and visiting a dance club every Wednesday night for the previous three years. 

In addition, in this case, the Board is able to differentiate the symptomatology of the service-connected PTSD from the post-service TBI (see Mittleider v. West, 11 Vet. App.181, 182 (1998).  Specifically, the January 2014 and October 2015 VA examiners specifically attributed poor concentration, distractibility, forgetfulness, slowed thinking, irritability, loss of energy, mild memory loss, impairment of short and long term memory, and impaired abstract thinking to the post-service TBI.  In addition, the October 2015 VA examiner specifically assessed that post-service TBI residuals had a greater impact on occupational functioning, to include cognitive impairment, than the service-connected PTSD. 

For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 70 for service-connected PTSD for the period on appeal from January 14, 2014.  Because the preponderance of the evidence is against a higher initial rating than 70 percent for this period, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the PTSD issue on appeal should be referred for consideration of an extraschedular rating for a psychiatric disability under 
38 C.F.R. § 3.321(b)(1)(2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology and degree of social and occupational impairment of the PTSD with the schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD that manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment due to symptoms that are like or similar to the diagnostic criteria for a 50 percent rating for the initial rating period on appeal from March 13, 2008 to January 14, 2014, and a 70 percent rating from January 14, 2014.  For the period from March 13, 2008 to January 14, 2014, the PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depression and hypervigilance, and GAF scores ranging from 45 to 80, with most scores in the 57 to 70 range.  For the period from January 14, 2014, the Veteran's service-connected PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including disturbance of motivation and mood, depressed mood, and difficulty establishing and maintaining relationships.  For these reasons, the service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no combined effect possible because there is only one service-connected disability (PTSD).  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

For the initial rating period on appeal March 13, 2008 to January 14, 2014, a rating of 50 percent for PTSD, but not higher, is granted; for the initial rating period on appeal from January 14, 2014, a rating in excess of 70 percent is denied.  


REMAND

TDIU

In December 2015, the Veteran submitted a timely notice of disagreement (NOD) to the November 2015 rating decision, which denied a TDIU.  To date, no statement of the case (SOC) has been issued.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999)





Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

Issue a SOC that addresses the issue of entitlement to a TDIU.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the SOC unless the Veteran perfects the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


